DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10-13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar (PGPUB: 20210027883).

Regarding claim 1, 13, and 17, Kumar teaches a system for selecting a prior comparison image, the system comprising: 
an electronic processor configured to 
for a medical image study associated with a patient, select a prior comparison image study (see Fig. 5, paragraph 66, user input is received selecting the exam to be performed. For example, the clinician may select the exam from a menu of exams assigned to the clinician. Once the exam is selected, the acquired images, selected priors, and selected toolsets are displayed according to the selected workflow), 
see Fig. 7, paragraph 81, the models may be trained by the inputs described above, which may include, for a given past diagnostic exam, the parameters of the exam, patient imaging history (priors), patient clinical data (present and past), patient personal data (age, ailment, ailment history, etc.), and prior reports/diagnoses. The inputs may also include various tools used by the user (e.g., clinician) when the user carried out the exam (e.g., which user interface tools, such as pan, zoom, window-leveling, etc., were selected by the user when carrying out the exam), the different steps of hanging (e.g., displaying) relevant images during the exam, and the different priors that were displayed for comparison during the exam), a usefulness of the selected prior comparison image study (see Fig. 1-2, paragraph 20, a clinician may execute a workflow for an exam of a patient scan using a particular hanging protocol, a particular toolset, a particular set of reference images, a particular set of prior patient scans; scores may be assigned based on diagnostic efficiency as well as user modifications to the workflow (e.g., if a user modified the workflow extensively, the score may be lower than for a workflow where a user did not make any modifications), amount of time to diagnosis, or other factors that may indicate the efficiency and/or usefulness of the workflow. If a workflow has a higher than threshold score, indicative of a workflow with a high diagnostic reliability and/or efficiency, the workflow may be stored in the workflow database as a function of various workflow parameters including the patient identity, the diagnosed condition, the imaging modality, the clinician identity), and 
see Fig. 6, paragraph 74, the models may be updated based on received workflow usage data. For example, as explained above, when the predictions/suggestions output by the models are used to format /select a workflow, select priors, select toolsets, select findings, and/or select references to be displayed during an exam, user interaction may be tracked to determine if the user made any modifications to the workflow, such as accepting/rejecting findings, moving around where images/findings/references are displayed, searching for different priors or references).

	Regarding claim 6, Kumar teaches wherein the electronic processor is configured to automatically determine the usefulness of the selected prior comparison image study by considering whether the prior comparison image study was the last study viewed before completing a report for the medical image study associated with the patient (see Kumar, Fig. 2 and 5, paragraph 63, to conduct the diagnostic exam, the clinician may analyze the acquired images and may choose to compare the images to prior images of the patient acquired during prior imaging scans, reference images of normal tissue, and/or exams of other patients having the same or similar suspected patient conditions (e.g., reasons for the exam being conducted)).

Regarding claim 10, Kumar teaches wherein the electronic processor is configured to automatically determine the usefulness of the selected prior comparison image study by identifying whether another prior comparison image study was retrieved see Fig. 1, paragraph 17, the clinician has to select which of the earlier scans to compare the current scan to. In addition, the clinician has to determine an order in which to view the scans so as to best arrive at a diagnosis. The clinician may also have to identify and retrieve reference literature and images pertaining to the condition being diagnosed. For example, the clinician may have to identify scans from confirmed cases including confirmed cases from other patients at the same healthcare facility or patients at an alternate facility, confirmed cases from published literature, landmark confirmed cases from reference books, reference images that show normal anatomical features).  

Regarding claim 11, Kumar teaches wherein the electronic processor is configured to automatically determine the usefulness of the selected prior comparison image study by comparing the prior comparison image study with another prior comparison image study retrieved for the medical image study associated with the patient (see Fig. 1, paragraph 17, the clinician has to select which of the earlier scans to compare the current scan to. In addition, the clinician has to determine an order in which to view the scans so as to best arrive at a diagnosis. The clinician may also have to identify and retrieve reference literature and images pertaining to the condition being diagnosed. For example, the clinician may have to identify scans from confirmed cases including confirmed cases from other patients at the same healthcare facility or patients at an alternate facility, confirmed cases from published literature, landmark confirmed cases from reference books, reference images that show normal anatomical features).  

Regarding claim 12, Kumar teaches wherein the electronic processor is configured to automatically select the prior comparison image study as part of performing pre-fetching, pre-caching, or selecting an image study for initial display (see Fig. 1, paragraph 19, upon storage and/or retrieval of a new exam of a patient, a computing system may automatically, and without user input, detect and identify various parameters related to the exam. These may include, for example, parameters relating to the identity of the patient, the imaging modality used to acquire the patient images that are to be analyzed in the exam, a suspected patient condition; the computing system may be configured to use artificial intelligence-based models to identify, retrieve, and display prior data that can assist the clinician in diagnosing the suspected condition, thereby reducing the cognitive load on the clinician while also improving the diagnostic efficiency). 

Regarding claim 18, Kumar wherein automatically determining the usefulness of the selected prior comparison image study includes automatically determining the usefulness of the selected prior comparison image study by considering whether the prior comparison image study was the last study viewed before completing a report for the medical image study associated with the patient (see Fig. 1, paragraph 17, the clinician has to select which of the earlier scans to compare the current scan to. In addition, the clinician has to determine an order in which to view the scans so as to best arrive at a diagnosis. The clinician may also have to identify and retrieve reference literature and images pertaining to the condition being diagnosed. For example, the clinician may have to identify scans from confirmed cases including confirmed cases from other patients at the same healthcare facility or patients at an alternate facility, confirmed cases from published literature, landmark confirmed cases from reference books, reference images that show normal anatomical features). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIN JIA/Primary Examiner, Art Unit 2667